Allowable Subject Matter
Claims 1, 3-12, 14-15, 17-21, 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art of record fails to disclose or fairly suggest, alone or in combination, a device for clustering light spots, wherein the light spots are spots of headlights and tail lights of vehicles; the device is configured to: receive an image captured by a camera; detect light spots in the image and particularly including “calculate a distance measure for each of a plurality of pairs of light spots detected in the image based on two or more features of the two light spots of the respective pair wherein the distance measure quantifies a dissimilarity of features between each of the plurality of pairs of light spots; and group the detected light spots to form clusters based on the calculated distance measures; wherein two light spots form a new cluster if their distance measure is below a predetermined threshold T2” in combination with the remaining claimed limitations as recited in claim 1(claims 3-.
Prior art of record fails to disclose or fairly suggest, alone or in combination, a method for clustering light spots of headlights and tail lights of vehicles, comprising: receiving an image captured by a camera; detecting light spots in the image; calculating a distance measure for each of a plurality of pairs of light spots detected in the image based in two or more features of the two light spots of the respective pair and particularly including “wherein the distance measure quantifies a dissimilarity of features between each of the plurality of pairs of light spots; and grouping the detected light spots to clusters based on the calculated distance measures” in combination with the remaining claimed limitations as recited in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844